Citation Nr: 1513973	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for cysts on neck, arms, back, and side of upper body, and if so, whether service connection is warranted.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970 and August 1990 to August 1991 with additional service in the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran previously requested a formal hearing with a Decision Review Officer (DRO).  A December 2013 statement from the Veteran's representative notes that the Veteran agreed to an updated VA examination for his peripheral neuropathy in lieu of a DRO hearing.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and cysts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 rating decision, of which the Veteran was notified in October 2007, the RO denied the Veteran's claim for service connection for cysts on neck, arms, back, and side of upper body; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the September 2007 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for cysts (claimed as lymphomas and skin lesions).


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, in which the RO denied the Veteran's claim for service connection for cysts, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

2.  As evidence pertinent to the claim for service connection for cysts, received since the RO's September 2007 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for cysts, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

In September 2007, the RO denied the Veteran's claim for service connection for cysts.  The Veteran was informed of the decision in October 2007, and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's September 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

The evidence of record for the September 2007 rating decision consisted of service treatment records (STRs) from the Veteran's active and reserve service, private treatment records and the Veteran's statements.  The basis for the RO's denial was that the STRs were negative for diagnosis or treatment for cysts while on active duty and the condition neither occurred in nor was caused by service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As part of his request to reopen a claim for entitlement to service connection for cysts, the Veteran submitted statements that his exposure to Agent Orange while in the Republic of Vietnam resulted in his cysts.  The Veteran's exposure to herbicides has previously been conceded.  In a July 2011 statement, the Veteran indicated that he had a lymphoma skin lesion removed at a VA hospital shortly after leaving active duty, which developed while he was on duty at Da Nang Air Force Base in the summer of 1970.  He also submitted a statement from a friend indicating that he visited the Veteran in Wilmington, Delaware in November or December 1970 where he was having a cyst or lymphoma removed from the right side of his neck that was thought to have occurred in relation to his contact with Agent Orange.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran manifest a skin condition in service and whether any current cyst or skin condition is related to service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for cysts is warranted.



ORDER

New and material evidence having been submitted, the claim for service connection for cysts on neck, arms, back, and side of upper body (claimed as lymphomas and skin lesions) is reopened.


REMAND

Reasons for remand: To provide the Veteran with VA examination and obtain outstanding VA treatment records.

As an initial matter, the most recent record of VA treatment in the claims file is a January 2012 primary care note from the St. Augustine Community Based Outpatient Clinic (CBOC). Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the claims are being remanded for further development, the AOJ should obtain any outstanding VA treatment records from January 2012 to the present, and associate them with the claims file.

The Veteran has not yet been provided with VA examination with regard to the issues on appeal.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, as noted above, the Veteran agreed to attend an updated VA examination for his peripheral neuropathy in lieu of providing testimony at the scheduled formal DRO hearing in December 2013.  Although the claims file contains a September 2014 Exam Request Report, there is no indication that a new examination was ever provided.  Additionally, in a November 2014 letter, the Veteran's representative stated that the Veteran never received notice of a missed examination and requested that the examination be rescheduled. 

The claims file contains a January 2014 private EMG record with an impression of very mild peripheral neuropathy of sensory type.  The Veteran was previously granted service connection for diabetes mellitus, type II, and he asserts that his current peripheral neuropathy should be granted service connection as secondary to his diabetes mellitus, type II.  The Board notes that the Veteran was provided with a VA examination in relation to his diabetes mellitus, type II in July 2010.  The examiner opined that the Veteran's neuropathy was not caused by or a result of the diabetes mellitus, type II, and stated that the Veteran's history and physical exam are not consistent with diabetic peripheral neuropathy and there was no objective evidence to support aggravation.  As these statements are purely conclusory and do not provide a rationale, the Board finds that there is insufficient evidence to decide the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, the Veteran should be scheduled with a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.

The Veteran has also not yet been provided a VA skin examination.  A December 2010 VA treatment record includes an assessment of lipomas.  The Veteran has also described the removal of a cyst on his neck within the month following separation from active duty in 1970 and his exposure to Agent Orange in the Republic of Vietnam has been previously conceded.  Therefore, on remand, a VA examination and medical opinion should be provided which addresses the nature and etiology of the Veteran's current skin condition, to include the likelihood that it is related to his in-service herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from January 2012 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The examiner must be given full access to the appellant's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was caused by his service-connected diabetes mellitus, type II.

b.  Whether the Veteran's peripheral neuropathy has at least as likely as not (50 percent or greater probability) been aggravated (permanently worsened beyond normal progression of the disorder) by the his service-connected diabetes mellitus, type II.

* If it is determined that the Veteran's peripheral neuropathy has been aggravated (i.e. permanently worsened) by his service-connected disability, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of peripheral neuropathy would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus, type II.) 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part one, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of any skin disability, variously described as cysts, lipomas, lymphomas, etc....  The examiner must be given full access to the appellant's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any skin disability present at any point during the relevant appeal period (December 2009 to present).

b.  For any diagnosis provided, state whether it at least as likely as not (50 percent or greater probability) arose during service.

The examiner is advised that the Veteran has asserted that he had a cyst, which developed while on active duty in the Republic of Vietnam, removed from his neck shortly after separation from service.  Additionally, although the Wilmington VAMC responded in August 2007 that it was unable to locate any records of treatment from prior to August 2007 (including those dating from 1970 up to that point) for the Veteran on their computer system, the claims file contains a January 1971 exchange of beneficiary information and request for administrative and adjudicative action regarding a January 17, 1971 admission notice for VA hospital patient for a cyst on the right neck.

c.  For any diagnosis provided, state whether it at least as likely as not (50 percent or greater probability) is causally related to active military service, to include conceded exposure to Agent Orange. 

4.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  Thereafter, conduct any additional development deemed necessary then readjudicate the claims for entitlement to service connection cysts on the neck, arms, back, and side of upper body and peripheral neuropathy of the bilateral upper and lower extremities in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


